UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8489


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TODD ANDREW HERBERT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Norman K. Moon, District
Judge. (5:97-cr-30024-nkm-1)


Submitted:    February 19, 2009            Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd Andrew Herbert, Appellant Pro Se.    Joseph William Hooge
Mott, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Todd Andrew Herbert appeals the district court order

denying   his   motion    to    reduce       his    sentence   under    18   U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and Herbert’s

contentions on appeal and find the district court did not abuse

its discretion denying the motion.                 See United States v. Goines,

357 F.3d 469, 478 (4th Cir. 2004).                  Accordingly, we affirm for

the reasons stated by the district court.                 See United States v.

Herbert, No. 5:97-cr-30024-nkm-1 (W.D. Va. Nov. 5, 2008).                       We

deny Herbert’s motion for appointment of counsel.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials        before   the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2